DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed December 23, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0212938 to Swaim et al.

Double Patenting
The terminal disclaimer filed on December 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,775,410 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment to claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0362530 to Hamm et al. (hereinafter Hamm) (cited in IDS dated 12/09/2020) and US .
Regarding independent claim 1, Hamm discloses a lighted probe for an electrical testing device (Figs. 1-2, abstract and at least para. 0008-009), comprising:
a hollow main body (Fig. 1, hand grip) having a first end (right hand side of hand grip), a second end (left hand side of hand grip), and a handle portion arranged on an elongate axis (hand grip 1-3), the handle portion disposed between the first end and the second end (the hand grip is disposed between the first and second ends), the handle portion having a top section and a bottom section that are removably connected;
a light source housing disposed on the first end of the hollow main body (Fig. 1, round case 1-4);
a probe tip having a conductive end (test point connector 1-5) and a non-conductive end (Fig. 1, round case 1-4. Fig. 2, round casing 2-2, see claim 1), the conductive end arranged on the elongate axis of the hollow main body (Fig. 1, test point connector 1-5), and the non-conductive end of the probe tip disposed on the light source housing at the first end of the hollow main body (the end of the test point connector is disposed on the round case 1-4, see claim 1); and 
an integrated light source disposed in the light source housing of the hollow main body (Fig. 2, LED lights 2-1), the integrated light source configured to direct light beams toward the conductive end of the probe tip (the LED lights direct light beams toward the conductive end tip of the probe tip).


    PNG
    media_image1.png
    401
    1199
    media_image1.png
    Greyscale

Hamm fails to disclose that the handle portion has a top section and a bottom section that are removably connected.
In the same field of endeavor, Wang discloses a handle portion (Fig. 1, handle 1) having a top section (retainer 15) and a bottom section (at least handle 1 and/or cover 16) that are removably connected (the top section 15 is removably connected to the bottom section 1 and/or 16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm so that the handle portion has a top section and a bottom section are removably connected, as taught by Wang.  This would have been done in order to easily replace components within the body of the handle, such as batteries or tools, as taught by Wang, at least at para. 0021-0022.
Modified Hamm fails to disclose a probe activation switch, wherein the probe activation switch is configured to selectively allow an electric current to travel from the conductive end of the probe tip through an electrical testing device wire and to the electrical testing device.

That is, Swaim discloses a probe activation switch (button 40), wherein the probe activation switch is configured to selectively allow an electric current to travel from the conductive end of the probe tip through an electrical testing device wire and to the electrical testing device (button activates signal which is received by the circuitry 131, at para. 0035).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm as taught by Swaim.  This would have been done to activate the device as taught by Swaim at least at para. 0035.
Regarding claim 2, Hamm discloses wherein the integrated light source is in selective electrical communication with a light power source (LED lights are in electrical communication with the battery 1-1 and claim 1).  

Regarding claim 4, Hamm fails to disclose wherein the light power source includes at least one battery removably disposed between the top section and the bottom section of the handle portion of the hollow main body.  
In the same field of endeavor, Wang discloses wherein the light power source includes at least one battery removably disposed between the top section and the bottom section of the handle portion of the hollow main body (the holding seat 3 has a battery chamber 31 defined in a lower part thereof for adapting to contain at least one battery in the battery chamber 31, at para. 0021).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm so that the light power source includes at least one battery removably disposed between the top section and the bottom section of the handle portion of the hollow main body, as taught by Wang.  This would have been done in order to easily replace the battery.
Regarding claim 5, modified Hamm discloses wherein the top section and the bottom section are threadably connected.  
Regarding claim 6, Hamm discloses wherein the integrated light source includes a plurality of lights arranged around the probe tip (Fig. 2, 2-1 LED lights).

However, Hamm discloses that the lights are provided to aide in safety and ease of operation (at para. 0002) and provides 3 lights shining towards the test point connector (at para. 0008).  Therefore, Hamm suggest that more or less lights can be used as long as they provide proper illumination.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm so that the plurality of lights are oriented in a cross-like configuration at the light source housing adjacent the non-conductive end of the tip.  This would have been done to provide proper illumination in the work area.
Regarding claim 8, modified Hamm discloses wherein the plurality of lights includes a first pair of lights and a second pair of lights, the first pair of lights disposed on a first axis and the second pair of lights disposed on a second axis, the first axis oriented orthogonal with the second axis.  This would have been done to provide proper illumination in the work area.
Regarding claim 9, Hamm fails to disclose wherein the light source housing has a top surface with at least one recessed portion, and each of the plurality of lights is disposed in the recessed portion.  
Wang discloses wherein the light source housing has a top surface with at least one recessed portion, and each of the plurality of lights is disposed in the recessed portion (the holder 21 has a plurality of through holes 213, i.e., recesses, axially defined therein and located around the coupling slot 212, at para. 0024).  

Regarding claim 10, modified Hamm discloses wherein the at least one recessed portion includes a plurality of recessed portions, and each of the plurality of lights is disposed in one of the recessed portions of the light source housing.  This would have been done to protect the lights from damage, as taught by Wang.
Regarding claim 11, Hamm discloses wherein the top surface is a concave surface each of the plurality of lights is configured to direct light beams at an angle relative to the elongate axis of the hollow main body (Fig. 2, the lights direct a light beam at 90 degrees relative to the elongate of the axis of the hollow main body).
Hamm fails to disclose that the top surface is a concave surface.
Wang discloses wherein the top surface is a concave surface (Fig. 2, top surface 1 is concave).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm so that the top surface is a concave surface, as taught by Wang.  This would have been done so that the tool can be firmly grasped as taught by Want at para. 0008.
Regarding claim 12, Hamm discloses an electrical testing device wire disposed in the hollow main body and extending from the conductive end of the probe tip at the first end of 
Regarding claim 13, Hamm discloses wherein the wire includes a first section connected to a first circuit connector (first end of wire is connected to test point connector), and a second section connected to a second circuit connector (second end of wire is connected to test lead voltmeter).
Regarding claim 14, Hamm discloses wherein the first circuit connector and the second circuit connector are configured to be selectively placed in electrical communication with one another (wire form test point connector to test lead voltmeter are in electrical communication to transit test signal) where the top section of the handle portion and the bottom section of the handle portion are connected (Fig. 1 of Wang, top portion 15 and bottom portion 1 are connected).  
Regarding claim 15, Hamm discloses wherein at least a portion of the electrical testing device wire has an insulated wire cover (insulated wire 1-2).
Regarding claim 16, Hamm discloses a switch disposed on the handle portion of the main body and in electrical communication with a light power source and an integrated light source (switch is connected between battery and LEDs, claim 1), the switch not in electrical communication with the electrical testing device wire (claim 1), and the switch configured to activate and deactivate the integrated light source (switch activates the device, claim 1).

However, Hamm teaches that he electrical signals are carried to the voltmeter through a 3' insulated wire (1-2). The wire is insulated for safety. The wire receives signals from the Test point connector (1-5) and carries them to the meter. Electrical signals are taken from an electrical circuit to the test point, carried through the insulated wire to the meter which then reads the signals back to the user. (1-3) (para. 0008 and claim 1).  Hamm also discloses a non-conductive case and a non-conductive grip (claim 1). 
Therefore, since the wire is electrically conductive and the case is non-conductive, Hamm suggests that the conductive end of the tip is formed from at least one of copper, steel, and zinc, and the non-conductive end of the tip, the handle portion of the hollow main body, and the light source housing are formed from at least one of plastic, rubber, and silicone.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm so that the wire is electrically conductive and the case is non-conductive, Hamm suggests that the conductive end of the tip is formed from at least one of copper, steel, and zinc, and the non-conductive end of the tip, the handle portion of the hollow main body, and the light source housing are formed from at least one of plastic, rubber, and silicone.  This would have been done to ensure a proper electrical connection between the tip of the instrument and the reading instruments as well as to provide a device that can be securely handled.

a hollow main body having a first end, a second end, and a handle portion arranged on an elongate axis (Fig. 1, at least hand grip 1-3), the handle portion disposed between the first end and the second end (Fig. 1, the hand grip has two ends), the handle portion having a top section and a bottom section that are removably connected; 
a light source housing disposed on the first end of the hollow main body (Fig. 1, round case 1-4); 
a probe tip having a conductive end (Fig. 5, test point connector 1-5) and a non-conductive end (the end of the test point connected to the round case), the conductive end arranged on the elongate axis of the hollow main body (the test point connector is arranged on the elongate axis of the main body), and the non-conductive end of the probe tip disposed on the light source housing at the first end of the hollow main body (the end of the test point is disposed on the round casing of the hand grip); 
an integrated light source disposed in the light source housing of the hollow main body (the end of the test point is disposed on the round casing of the hand grip), the integrated light source configured to direct light beams toward the conductive end of the probe tip (Fig. 2, the LED lights direct light beams toward the test point 2-3), wherein the integrated light source includes a plurality of lights arranged around the probe tip (the LED lights are arranged around the test point 2-3), 
the plurality of lights are oriented in a cross-like configuration at the light source housing adjacent the non-conductive end of the tip, wherein the plurality of lights includes a first pair of lights and a second pair of lights, the first pair of lights disposed on a first axis and the second pair of lights disposed on a second axis, the first axis oriented orthogonal with the second axis;
an electrical testing device wire disposed in the hollow main body and extending from the conductive end of the probe tip at the first end of the hollow main body, through nonconductive end of the probe tip and the hollow main body, and to the second end of the hollow main body (Fig. 1, the insulated wire 1-2 is disposed in the hand grip and extends to the test point connector 1-5), wherein the electrical testing device wire is configured to transfer one of a signal and data from the probe tip to the electrical testing device (the insulated wire 1-2 transfers a signal and data from the test point connector to the test lead); and
a light power source in selective electrical communication with the integrated light source (the battery 1-1 powers the LED lights), the light power source being independent from a device power source connected to the electrical testing device wire (the battery 1-1 is disclosed as for powering the LED lights and thus is independent from the device power source connected to the electrical testing device wire). 
Hamm fails to disclose that the plurality of lights are oriented in a cross-like configuration at the light source housing adjacent the non-conductive end of the tip, wherein the plurality of lights includes a first pair of lights and a second pair of lights, the first pair of lights disposed on a first axis and the second pair of lights disposed on a second axis, the first axis oriented orthogonal with the second axis.
However, Hamm discloses a plurality of LED's radially disposed about the test point (Fig. 2, at least para. 0009 and claim 1). 

Hamm also fails to disclose that the handle portion has a top section and a bottom section that are removably connected.
In the same field of endeavor, Wang discloses a handle portion (Fig. 1, handle 1) having a top section (retainer 15) and a bottom section (at least handle 1 and/or cover 16) that are removably connected (the top section 15 is removably connected to the bottom section 1 and/or 16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm so that the handle portion has a top section and a bottom section are removably connected, as taught by Wang.  This would have been done in order to easily replace components within the body of the handle, such as batteries or tools, as taught by Wang, at least at para. 0021-0022.
Modified Hamm fails to disclose a probe activation switch, wherein the probe activation switch is configured to selectively allow an electric current to travel from the conductive end of the probe tip through an electrical testing device wire and to the electrical testing device.

That is, Swaim discloses a probe activation switch (button 40), wherein the probe activation switch is configured to selectively allow an electric current to travel from the conductive end of the probe tip through an electrical testing device wire and to the electrical testing device (button activates signal which is received by the circuitry 131, at para. 0035).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm as taught by Swaim.  This would have been done to activate the device as taught by Swaim at least at para. 0035.
Regarding independent claim 20, claim 20 recites similar features as those of independent claims 1 and 19 and thus features are rejected on the same grounds.  

a lighted probe having a first end, a second end, and a handle portion arranged on an elongate axis (Fig. 1), the handle portion disposed between the first end and the second end (fig. 1,  hand grip 1-3), 
a light source housing disposed on a first end of the hollow main body (round case 1-4), 
a probe tip having a conductive end and a non-conductive end (test point connector 1-5), the conductive end arranged on the elongate axis of the hollow main body (Fig. 1), and the non-conductive end of the probe tip disposed on the light source housing at the first end of the hollow main body (Fig. 2), and 
an integrated light source disposed in the light source housing of the hollow main body (Fig. 2), the integrated light source configured to direct light beams toward the conductive end of the probe tip (Fig. 2); and 
an electrical testing device in wired or wireless communication with the lighted probe and receiving one of signals and data from the conductive end of the probe tip of the lighted probe (test lead voltmeter 1-6).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm, Wang and Swaim in view of US 2007/0229099 to Campbell et al. (hereinafter Campbell).
Regarding claim 18, modified Hamm fails to disclose wherein the probe tip is removably connected to the hollow main body and is interchangeable.  

  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamm so that the probe tip is removably connected to the hollow main body and is interchangeable, as taught by Campbell.  This would have been done to easily remove and replace the probe tip, as taught by Campbell at para. 0103. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858